Citation Nr: 1820413	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-20 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing in connection with this appeal.  However, he withdrew his hearing request in March 2018.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran has tinnitus that is related to noise exposure in service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  In addition, certain chronic diseases, including organic disease of the nervous system, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Alternatively, for chronic diseases, including tinnitus, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'").

The Veteran contends his current tinnitus is related to in-service acoustic trauma or military noise exposure.  Service department records confirm that the Veteran served in the Navy as a fireman apprentice and then as a stewards man.  His DD 214 indicates that he served for approximately a year and a half at sea.  As part of his claim, he reports having significant noise exposure in service without hearing protection.  The Board finds that military acoustic trauma or noise exposure is conceded.  Given the subjective nature of tinnitus, the Veteran's reports of current symptoms are sufficient to establish current disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

The issue remaining in dispute is a nexus.  The evidence supporting a nexus includes the April 2014 VA audiology examination and March 2018 statement from the Veteran.  The April 2014 VA examiner reported that the military noise exposure described by the Veteran was sufficient to cause tinnitus.  In March 2018, the Veteran reported that he worked in the engine room as a fireman.  The loud noises caused discomfort and intermittent tinnitus.  It was the reason he transferred to the Steward Department.  However, he continued to have noise exposure following his transfer from working near refueling tankers.  He delayed audiological treatment until his hearing loss and tinnitus symptoms became more persistent.    

The evidence weighing against a nexus consists of the October 2014 and February 2016 VA addendum medical opinions and the Veteran's prior denials of tinnitus in VA treatment records from 2004, 2006 and 2007.  The VA examiners cited a time lapse in tinnitus complaints and the presence of right ear mixed hearing loss associated with post service ear surgery, respectively.  

In this case, the Board resolves reasonable doubt to find a nexus to conceded military noise exposure.  The Veteran's recollection of having tinnitus in service associated with loud noises is competent and credible.  The medical evidence regarding the post service right ear injury and surgery is not available.  See January 2016 negative response from Gainesville VA medical Center (VAMC).  Without the availability of these medical records, the Board finds the probative value of the negative nexus opinions to be somewhat diminished and the evidence of an intercurrent cause questionable.  The Veteran's competent and credible reports concerning tinnitus initially manifesting in service and symptoms since service bring the evidence regarding a nexus into a state of relative equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


